DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the wherein
the fourth second-conductivity-type region includes the first second-
conductivity-type region”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-5,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA).

 	With respect to claim 1, AAPA discloses a semiconductor substrate (110,Fig.22) containing a semiconductor material having a bandgap wider than that of silicon (Para 8), and having a first main surface (top surface of 110,Fig.22) and a second
main surface (bottom surface of 110,Fig.22) opposite to the first main surface, the semiconductor substrate having first (111,Fig.22) and second effective regions (112,Fig.22) and a non-operating region (112b,Fig.22) that excludes the first and second effective regions;
a first first-conductivity-type region of a first conductivity type (132,Fig.22) provided in the
semiconductor substrate; a first second-conductivity-type region of a second conductivity type (134a,Fig.22), provided between the first main surface of the semiconductor substrate and the
first first-conductivity-type region; a first insulated gate field effect transistor (139a,Fig.22), provided in the first effective region and having the first first-conductivity-type region as a drift region (132,Fig.22) and the first second-conductivity-type region as a base region (134a, Fig.22), the first insulated gate field  effect transistor being constituted by a plurality of unit cells each having a cell structure (Para 10,Fig.22); a first source pad (121a,Fig.22) of the first insulated gate field effect transistor, provided on the first main surface of the semiconductor substrate and electrically connected to the first second-conductivity-type region (Fig.22);

provided between the first main surface of the semiconductor substrate and the
first first-conductivity-type region, in a region of the semiconductor substrate
different from the first second-conductivity-type region (Fig.22);a second insulated gate field effect transistor (139b,Fig.22), provided in the second effective region (Fig.22), and having the first first-conductivity-type region (132,Fig.22) as a drift region and having the second second-conductivity-type region as a base region (134b,Fig.22), the second insulated gate field effect transistor being constituted by a plurality of unit cells (Fig.22) each having a cell structure that is the same as the cell structure of the each of the plurality of unit cells of the first insulated gate field effect transistor (Fig.22), a total number of the plurality of unit cells of the second insulated gate field effect transistor being smaller than a total number of the plurality of unit cells of the first insulated gate field effect transistor (Para 13); a third second-conductivity-type region (134b’,Fig.22) of the second conductivity type, provided in the non-operating region, between the first main surface of the semiconductor substrate and the first first-conductivity-type region (Fig.22), and electrically connected to the first second-conductivity-type region (Fig.22), the third second- conductivity-type region being separate from the second effective region (by 132b, Fig.22) and surrounding a periphery of the second effective region (Fig.21); a drain electrode (151,Fig.22) common to the first insulated gate field effect transistor and the second insulated gate field effect transistor, the drain electrode being electrically connected to the second main surface of the semiconductor substrate (Fig.22); and a fourth second-conductivity-type region of the second conductivity type (162b’,Fig.22), provided between the first main surface of the semiconductor substrate and the first first-conductivity-type region (Fig.22), the fourth second-conductivity-type region configuring the plurality of unit cells of first insulated gate field effect transistor and having a total dose of impurities that is higher than a total dose of impurities of the
third second-conductivity-type region (because it says it has P+). AAPA does not explicitly disclose a second source pad of the second insulated gate field effect transistor, provided on 

	With respect to claim 4, AAPA does not explicitly disclose wherein the total dose of impurities in the third second-conductivity-type region is at most 15% of the total dose of impurities in the fourth second-conductivity-type region. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 5, AAPA does not explicitly disclose wherein the total dose of impurities in the third second-conductivity-type region is at most 5% of the total dose of impurities in the fourth second-conductivity-type region. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 12, the arts cited above do not explicitly disclose wherein
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify AAPA such that a distance between the second second-conductivity-type region and the third second-conductivity-type region is at least 0.1 um in order to minimize the size of the device.

 	With respect to claim 13, AAPA does not explicitly disclose wherein the second effective region corresponds to a part of a region directly beneath the second source pad, and the third second-conductivity-type region is provided in a region directly beneath the second source pad, excluding the second effective region. It would have been obvious to one of ordinary skill in the art at the time of invention to modify AAPA such that source electrode is formed over the substrate such that the second effective region corresponds to a part of a region directly beneath the second source pad, and the third second-conductivity-type region is provided in a region directly beneath the second source pad, excluding the second effective region, in order to be able to operate the transistors in the second region.

 	With respect to claim 14, AAPA discloses the second region is current sensing region (Para 21), however it does not explicitly disclose wherein the second insulated gate field effect transistor detects overcurrent flowing in the first insulated gate field .

Allowable Subject Matter
Claims 2-3,6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashizume et al (US Pub No. 20190371932).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALI NARAGHI/Examiner, Art Unit 2895